Case 6:19-cv-01458-PGB-DCI Document 21 Filed 10/22/19 Page 1 of 4 PageID 90




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

S.D. on behalf of T.L., a minor,
                                                       CASE NO.: 6:19-cv-1458-Orl-40DCI
         Plaintiff,

v.

BREVARD COUNTY SCHOOL BOARD,

      Defendant.
______________________________________/

                           MOTION TO WITHDRAW AS COUNSEL

         COMES NOW, Stephanie L. Langer and the Disability Independence Group, Inc., and

pursuant to Rule 4-1.16(a) of the Florida Rules of Professional Conduct and Rule 2.03(b) of the

Local Rules for the Middle District of Florida, moves to withdraw as counsel for Plaintiff, S.D. on

behalf of T.L., a minor, and in support thereof states as follows:

     1. Stephanie L. Langer and the Disability Independence Group, Inc., are the counsel of record

         representing Plaintiff, S.D. on behalf of T.L., a minor, in the above captioned action.

     2. Irreconcilable differences have developed between Counsel and Client that prevent

         Counsel from continuing to represent Plaintiff. These differences include Client insisting

         upon taking a position in this action that Counsel considers imprudent and with which

         Counsel has a fundamental disagreement. Therefore, Counsel submits that she be

         permitted to withdraw.

     3. As trial in this matter is scheduled to begin December 1, 2020, Counsel believes future

         counsel for Plaintiff should be able to prepare for trial so as to not delay this matter.

         However, even if permitting Counsel’s withdrawal at this time would cause a delay, Counsel

         submits that her fundamental disagreement may rise to the point of compelling ethical



     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 6:19-cv-01458-PGB-DCI Document 21 Filed 10/22/19 Page 2 of 4 PageID 91

                                                              S.D. v. Brevard County School Board
                                                                Case No.: 6:19-cv-1458-Orl-40DCI
                                                                                       Page 2 of 4

       considerations that would justify such delay. “The Florida Rules of Professional Conduct

       provide some guidance as to what constitute compelling ethical considerations,’ including

       where an attorney and client have a ‘fundamental disagreement’ or the client insists upon a

       course of action the attorney believes imprudent.” Simmons v. House of Brewz LLC, 2:14-

       CV-390-FTM-29CM, 2015 WL 3991021, at *3 (M.D. Fla. June 30, 2015).

   4. Counsel has advised Plaintiff of the irreconcilable differences via email and through

       telephone calls, and gave her notice of intent to withdraw as counsel with the requisite

       notice before the filing of this motion, as required by Local Rule 2.03(b).

   5. Therefore, as a result of the fundamental disagreement with Client and ethical

       considerations facing Counsel, Counsel cannot, to any degree, continue to represent

       Plaintiff in this matter.

   6. Withdrawal can be accomplished without material adverse effect on the interests of

       Plaintiff.

   7. Notice of Counsel’s intention to seek leave of the Court to withdraw from representing

       Plaintiff was sent to Defendant’s counsel as required by Local Rule 2.03(b), and Counsel

       for the Defendant has no position to this motion stating, “I have no basis to object.”

   8. Counsel would also request that Plaintiff be given a reasonable amount of time within

       which to obtain new counsel and has asked me to request 45 days.

   9. If Counsel is permitted to withdraw, any and all papers for Plaintiff should be sent to her

       address      at:   305   Edinburgh   Drive,   Cocoa,    Florida   32922,   and   email   at

       sdixon1600@yahoo.com; until new counsel makes an appearance on Plaintiff’s behalf.

       WHEREFORE, Stephanie L. Langer and Disability Independence Group, Inc.,

respectfully requests the Court enter an order permitting to withdraw from this action as counsel


  Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 6:19-cv-01458-PGB-DCI Document 21 Filed 10/22/19 Page 3 of 4 PageID 92

                                                                S.D. v. Brevard County School Board
                                                                  Case No.: 6:19-cv-1458-Orl-40DCI
                                                                                         Page 3 of 4

of record, discharged from all further responsibilities in the representation of Plaintiff, and that

Plaintiff be given a reasonable amount of time within which to obtain new counsel.

                                     Certificate of Conference

        Pursuant to Local Rule 3.01(g), the undersigned certifies that she has conferred with

 counsel for Defendant who has informed the undersigned that Defendant has no position with

 regards to this motion stating, “I have no basis to object.”

       Respectfully submitted this 22nd day of October, 2019.

                                       By:    s/Stephanie L. Langer
                                              Stephanie L. Langer, Esq.
                                              Fla. Bar. No.: 149720



                                     Certificate of compliance

       Under Local Rule 2.03 (b) of this Court, no attorney may withdraw as counsel of record

for any party except with written leave of the Court obtained after giving 10 days’ notice to the

party or client affected, and to opposing counsel. The requisite notice has been given to opposing

counsel and provided to Plaintiff.

       Respectfully submitted this 22nd day of October, 2019.

                                       By:    s/Stephanie L. Langer
                                              Stephanie L. Langer, Esq.
                                              Fla. Bar. No.: 149720




  Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 6:19-cv-01458-PGB-DCI Document 21 Filed 10/22/19 Page 4 of 4 PageID 93

                                                         S.D. v. Brevard County School Board
                                                           Case No.: 6:19-cv-1458-Orl-40DCI
                                                                                  Page 4 of 4


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 22, 2019, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

to counsels of records as identified in the attached service list, and Plaintiff, via email at

sdixon1600@yahoo.com.

                                    By:    s/Stephanie L. Langer
                                           Stephanie L. Langer, Esq.
                                           DISABILITY INDEPENDENCE GROUP, INC.
                                           2990 Southwest 35th Avenue
                                           Miami, Florida 33133
                                           Telephone (305) 669-2822
                                           Facsimile (305) 442-4181
                                           slanger@justdigit.org
                                           aa@justdigit.org




  Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
